DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 12/01/2021, in which claim 15 was amended, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US Pub. 20150279995) in view of Lee et al. (US Pub. 20170040436), Xie et al. (US Pat. 9257348) and Fumitake (US Pub. 20150311311).
Regarding claims 15 and 20, Maeda et al. discloses in Fig. 19 a device, comprising: 
a substrate having a semiconductor fin [110]; 
a first gate [120 or 160] disposed on the substrate across the semiconductor fin [110]; 

Maeda et al. fails to disclose 
wherein a width and a height of the first gate is different than a width and a height of the second gate; 
interlayer dielectric layers located on the substrate over the semiconductor fin and surrounding the first gate and the second gate, wherein a top surface of the interlayer dielectric layers is coplanar with top surfaces of the first gate and the second gate; 
a first dielectric layer located below the first gate and the interlayer dielectric layers, and in contact with the first gate and the interlayer dielectric layers; and 
a second dielectric layer located below the second gate and in contact with the semiconductor fin, wherein the second dielectric layer is confined in an area overlapped with the second gate, and a thickness of the second dielectric layer is different than a thickness of the first dielectric layer;
wherein side surfaces of the first dielectric layer are in contact with side surfaces of the second dielectric layer.
Lee et al. discloses in Fig. 19 
wherein a width and a height of the first gate [30] is different than a width and a height of the second gate [40]; 
interlayer dielectric layers [200] located on the substrate over the semiconductor fin and surrounding the first gate [30] and the second gate [40], wherein a top surface of 
a first dielectric layer [271] located below the first gate [30] and the interlayer dielectric layers [200], and in contact with the first gate [30]; and 
a second dielectric layer [280] located below the second gate [40] and in contact with the semiconductor fin, wherein the second dielectric layer [280] is confined in an area overlapped with the second gate [40], and a thickness of the second dielectric layer [280] is different than a thickness of the first dielectric layer [271].
Xie discloses in Fig. 2B-2C and column 8, lines 34-35
a first dielectric layer [106] located below the first gate [108] and the interlayer dielectric layers [114], and in contact with the first gate [108] and the interlayer dielectric layers [114]; 
wherein side surfaces of the first dielectric layer [106] are in contact with side surfaces of the second dielectric layer [118].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lee et al. and Xie et al. into the method of Maeda et al. to include wherein a width and a height of the first gate is different than a width and a height of the second gate; interlayer dielectric layers located on the substrate over the semiconductor fin and surrounding the first gate and the second gate, wherein a top surface of the interlayer dielectric layers is coplanar with top surfaces of the first gate and the second gate; a first dielectric layer located below the first gate and the interlayer dielectric layers, and in contact with the first gate and the interlayer dielectric layers; and a second dielectric layer located below the second gate 
Maeda et al., Xie et al. and Lee et al. fails to disclose 
wherein a bottom surface of the second dielectric layer is located at a level below a bottom surface of the first dielectric layer.
Fumitake discloses in Fig. 16-Fig. 17
wherein a bottom surface of a second dielectric layer [601] is located at a level below a bottom surface of a first dielectric layer [603].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Fumitake into the method of Maeda et al., Xie et al. and Lee et al. to include wherein a bottom surface of the second dielectric layer is located at a level below a bottom surface of the first dielectric layer. The ordinary artisan would have been motivated to modify Maeda et al., Xie et al. and Lee et al. in the above manner for the purpose of providing FINFET devices having different drive currents [paragraph [0084]-[0085] of Fumitake.].

Alternatively, 
Regarding claims 15 and 20, Lee et al. discloses in Fig. 19 
a substrate [100]; 
a first gate [40] disposed on the substrate; 
a second gate [30] disposed on the substrate;
wherein a width and a height of the first gate [40] is different than a width and a height of the second gate [30]; 
interlayer dielectric layers [200] located on the substrate over the semiconductor fin and surrounding the first gate [40] and the second gate [30], wherein a top surface of the interlayer dielectric layers [200] is coplanar with top surfaces of the first gate [40] and the second gate [30]; 
a first dielectric layer [280] located below the first gate [40] and the interlayer dielectric layers [200], and in contact with the first gate [40]; and 
a second dielectric layer [271] located below the second gate [30] and in contact with the semiconductor fin, wherein the second dielectric layer [271] is confined in an area overlapped with the second gate [30], and a thickness of the second dielectric layer [271] is different than a thickness of the first dielectric layer [280].
Lee et al. fails to disclose
a substrate having a semiconductor fin; 
the first gate disposed on the substrate across the semiconductor fin; 
the second gate disposed on the substrate across the semiconductor fin. 
Maeda et al. discloses in Fig. 19 a device, comprising: 

a first gate [120 or 160] disposed on the substrate across the semiconductor fin [110]; 
a second gate [220] disposed on the substrate across the semiconductor fin [110]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Maeda et al. into the method of Lee et al. to include a substrate having a semiconductor fin; the first gate disposed on the substrate across the semiconductor fin; the second gate disposed on the substrate across the semiconductor fin. The ordinary artisan would have been motivated to modify Lee et al. in the above manner for the purpose of providing multi-gate transistors for increasing the density of devices [paragraph [0002] of Maeda et al.] 
Lee et al. fails to disclose 
the first dielectric layer located below the interlayer dielectric layers, and in contact with the interlayer dielectric layers;
wherein side surfaces of the first dielectric layer are in contact with side surfaces of the second dielectric layer.
Xie discloses in Fig. 2B-2C, 2U and column 8, lines 34-35
the first dielectric layer [106] located below the first gate [108] and the interlayer dielectric layers [114], and in contact with the first gate [108] and the interlayer dielectric layers [114];
wherein side surfaces of the first dielectric layer [106] are in contact with side surfaces of the second dielectric layer [118].
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Maeda et al., Xie et al. and Lee et al. fails to disclose 
wherein a bottom surface of the second dielectric layer is located at a level below a bottom surface of the first dielectric layer.
Fumitake discloses in Fig. 16-Fig. 17
wherein a bottom surface of a second dielectric layer [601] is located at a level below a bottom surface of a first dielectric layer [603].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Fumitake into the method of Maeda et al., Xie et al. and Lee et al. to include wherein a bottom surface of the second dielectric layer is located at a level below a bottom surface of the first dielectric layer. The ordinary artisan would have been motivated to modify Maeda et al., 

Regarding claim 16, Lee et al. discloses in Fig. 19 
the device further comprising a pair of first spacers and a pair of second spacers in contact with the first dielectric layer [271], wherein the pair of first spacers are located on two sides of the first gate [30], the pair of second spacers are located on two sides of the second gate [40].
Xie et al. discloses in Fig. 2B-2C, Fig. 2U and column 8, lines 34-35
the device further comprising a pair of first spacers and a pair of second spacers disposed on and in contact with the first dielectric layer [106], wherein the pair of first spacers are located on two sides of the first gate, the pair of second spacers are located on two sides of the second gate.
Consequently, the combination of Lee et al. and Xie et al. discloses limitations of claim 16

Regarding claim 17, Lee et al. further discloses a width of the second gate [30] is greater than the first gate [40].
Lee et al. fails to disclose wherein a width of the first gate ranges from 5nm to 50 nm.
It would have been obvious to modify Lee et al.to provide a width of the first gate ranges from 5nm to 50 nm. The ordinary artisan would have been motivated to modify Lee et al. in the manner set forth above for at least the purpose of optimization and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 18, Maeda et al. discloses in Fig. 19 a plurality of insulators [105] disposed on the substrate and located below a top surface of the fin/substrate.
Lee et al. discloses the first dielectric layer [280] formed above a top surface of the substrate.
The combination of Maeda et al. and Lee et al. would result to a plurality of insulators [105] disposed on the substrate and located below the first dielectric layer.

Regarding claim 19, Maeda et al. discloses in Fig. 19 wherein the second gate [220] protrudes into the plurality of insulators [105].

Allowable Subject Matter
Claims 1-14 are allowed.
Prior art of record does not fairly disclose or make obvious the claimed device as a whole. 
Regarding claim 1, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “wherein the first dielectric layer is in contact with side surfaces of the second gate” of claim 1 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Regarding claim 8, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “wherein the second portion of the plurality of insulators is partially exposed by the second dielectric layer” of claim 8 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Claims 2-7, 9-14 are allowable based on their dependence on claims 1 and 8, respectively.

Response to Arguments
Applicant’s arguments with respect to claims 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822